Citation Nr: 0530947	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The RO, in pertinent part, denied 
service connection for exposure to Agent Orange and awarded a 
30 percent disability rating for the veteran's PTSD effective 
October 2002.

The veteran withdrew his Agent Orange claim in June 2003.  As 
such, the matter is no longer in appellate status.

In an August 2003 Decision Review Officer (DRO) decision, the 
RO increased the disability rating for the veteran's PTSD to 
50 percent retroactive to October 2002. Applicable law 
mandates that when a veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The veteran has not withdrawn his increased 
rating claim and in fact has maintained that he is entitled 
to a disability rating in excess of 50 percent.  Therefore, 
his claim remains in appellate status. 

The veteran presented testimony before the RO in June 2003 
and the Board in January 2005.  The transcripts have been 
associated with the claims folder. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's PTSD is not currently productive of the 
following symptomatology: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2002, prior to the initial 
decision on the claim in December 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the October 2002 
letter as to what kind of evidence was needed to substantiate 
the veteran's increased rating claim. The veteran was 
informed that evidence towards substantiating his claim would 
be evidence that his service-connected PTSD had increased in 
severity.  The December 2002 rating decision, the August 2003 
statement of the case (SOC), and the August 2003 DRO 
decision, in conjunction with the October 2002 letter, 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate that claim.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claim; the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 
Service medical and personnel records and reports of VA have 
been obtained in support of the claim on appeal.  The veteran 
had repeatedly denied receiving any VA or private medical 
treatment for his PTSD.  The veteran presented testimony 
before the RO in June 2003 and the Board in January 2005.  
The transcripts have been associated with the claims folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Service connection was awarded in a May 1992 rating decision.  
The RO assigned a 10 percent rating effective February 1992.  
The veteran filed his request for an increased rating in 
October 2002.  In a December 2002 rating decision, the RO 
awarded a 30 percent rating effective October 2002.  The 
veteran disagreed with the 30 percent rating and initiated 
the instant appeal.

In an August 2003 DRO decision, the RO increased the 
veteran's disability rating for PTSD to 50 percent 
retroactive to October 2002.  The veteran maintains that his 
service-connected PTSD warrants a rating in excess of 50 
percent disabling due to such symptoms as sleeplessness, 
nightmares, social isolation, panic attacks, and problems 
with his employment.  Therefore, his claim remains in 
appellate status.  AB, 6 Vet. App. at 38.  
  
The veteran's PTSD is currently rated as 50 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code 
section, a 50 percent rating is assigned for mental disorders 
where the evidence shows occupational and social impairment 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.
The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1992 and 2002; and the transcripts of the veteran's 
June 2003 hearing before the RO and the January 2005 hearing 
before the Board.  Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the veteran's PTSD more 
closely approximates the criteria for the current 50 percent 
rating. 

In this regard, upon VA examination in March 1992 the veteran 
informed the examiner that he had been employed at the same 
job for 24 years.  The veteran did complain of nightmares.  
However, there was no delusions or hallucinations.  His 
affect was appropriate.  Speech was of an appropriate rate 
and goal oriented.  The veteran's thoughts were organized.  
Both long-term and short-term memory were within normal 
limits. 

The veteran was afforded a VA examination in November 2002.  
He presented with subjective complaints of nightmares, anger, 
social isolation, and hypervigilance.  The veteran denied 
suicidal or homicidal ideation.  The veteran reported working 
for the same employer for 30 years.  The veteran was alert, 
oriented, and coherent.  His affect was constricted.  There 
were some paranoia and panic attacks noted.  However, there 
was no obsessive or ritualistic behavior, hallucinations, 
homicidal thoughts, or suicidal ideation.  Judgment and 
insight were fair.  There was no impairment in memory. The 
veteran was assigned a Global Assessment of Functioning (GAF) 
Scale score of 60, which according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, as revised in the 1994, fourth edition 
(DSM-IV) reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).    

In June 2003, the veteran presented testimony before the RO.  
He testified that he had been employed with the same employer 
for approximately 35 to 36 years.  He indicated that he 
worked on average of 32 hours per week.  He did complain of 
losing his temper at work and isolating himself.  However, he 
did testify that he some friends he associated with and was 
close with his younger brother. 

In January 2005, the veteran testified before the Board that 
he remained employed as a sheet metal fabricator.  The 
veteran continued to complain of nightmares, social 
isolation, memory problems, and night sweats.  He indicated 
that he was receiving no counseling for his PTSD. 

While the veteran has difficulty in adapting to stressful 
circumstances (including work or a work like setting) and an 
inability to establish and maintain effective relationships, 
the objective medical evidence of record does not support a 
finding of a 70 percent disability evaluation for PTSD.  
There is no evidence of the following symptomatology: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  38 C.F.R. § 4.130.  The veteran's complaints of 
social isolation, nightmares, hypervigilance, memory 
problems, panic attacks, and difficulty in establishing and 
maintaining effective work and social relationships are 
provided for in the current 50 percent rating.  While the 
Board has carefully reviewed the record, it has been unable 
to identify a basis upon which the claim may be granted.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has also considered whether the veteran is entitled 
to an extraschedular evaluation.  The Unites States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board, however, 
is still obligated to seek all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In this case, the
Board notes that the RO did not refer the claim for 
extraschedular consideration.  The Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's PTSD, has not required 
frequent inpatient care, nor has it by itself markedly 
interfered with employment.  The evidence of record indicates 
that the veteran has worked for the same employer in excess 
of 35 years.  The currently assigned 50 percent rating 
adequately compensates the veteran for the nature and extent 
of severity of his PTSD.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this matter.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


